Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16 Claims 1-16 An assembly for implanting a graft in a blood vessel of a patient, classified in A61F 2/07.  A61F2/89. 
II. Claims 17-20 A method for implanting a graft in a blood vessel of a patient, classified in A61F 2/07. 
The inventions are independent or distinct, each from the other because:
3.	Inventions I and II are related as products and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  Inventions I can be practiced with another method that does not require the step of inserting the distal end of the graft through an opening in a wall of the blood vessel; removing the distal sheath; and expanding the distal end of the graft from the insertion diameter to the deployed diameter to secure the graft within the blood vessel as required by invention II. The product can be used in a process having a securing means that does not require expansion of the portion of the vascular graft from the insertion diameter.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
•the inventions have acquired a separate status in the art in view of their different classification
•the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
5.	During a telephone conversation with attorney of record Todd Noah on 06/29/2022 a provisional election was made without clear indication of traverse or non-traversal to prosecute the invention of 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Applicant may reply with decision on traversal in reply to this office action.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marchand et al. (U.S. publication number 20180193043)
Regarding Claim 1, Marchand discloses an assembly (Figure 1 # 100) for implanting a graft in a blood vessel of a patient, comprising: a graft (Figure 2 #200) having proximal (Figure 2 #210)  and distal ends (Figure 2 #216), with at least one expandable mesh (Figure 3 #206) positioned adjacent one of the ends and a cover (Figure 3 #208) extending from the proximal end to the distal end; a proximal removable sheath (Paragraph [0017] shows the sheath has a proximal and distal portion and Paragraph [0157-158] states that the TED 202 is retractable and the inner sheath (Figure 21 #102) is part of it) disposed over a portion of the graft corresponding to the proximal end; and a distal removable sheath (Paragraph [0017] shows the sheath has a proximal and distal portion) disposed over a portion of the graft corresponding to the distal end; wherein each portion of the sheath is configured to compress the graft to an insertion diameter relative to a deployed diameter (Paragraph [0017]). 
Regarding Claim 12, Marchand discloses the assembly of claim 1, wherein the expandable mesh (Figure 3 #208) extends from the proximal end of the graft to the distal end of the graft.
Regarding Claim 13, Marchand discloses the assembly of claim 1, further comprising a second expandable mesh ((Figure 9 #704, since mesh 704 has multiple sections one section could be considered the second expandable mesh) positioned adjacent an opposing end of the graft relative to the at least one expandable mesh (Figure 9 #704)
Regarding Claim 14, Marchand discloses the assembly of claim 13, wherein the at least one expandable mesh and the second expandable mesh are aligned generally with one another along their longitudinal centerlines (Figure 9 #704).
Regarding Claim 15, Marchand discloses the assembly of claim 14, wherein the at least one expandable mesh and the second expandable mesh (Figure 9 #704) are spaced apart longitudinally (Figure 10 #1000, spaced apart by the depressions). 
Regarding Claim 16, Marchand discloses the assembly of claim 1, wherein the cover is extended beyond the proximal end or the distal end (Paragraph [0012] lines 16-21).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. (U.S. publication number 20180193043) in view of Bierman et al. (U.S. publication number 20120065590). 
Regarding Claim 2, Marchand discloses the assembly of claim 1, wherein the each sheath comprises a separation line configured to facilitate removal of each sheath to allow the corresponding portion of the graft to expand from the insertion diameter to the deployed diameter.  
Bierman teaches an access device wherein each sheath (Figure 23B #26L) comprises a separation line (Figure 23B #330) configured to facilitate removal of each sheath to allow the corresponding portion of the graft to expand from the insertion diameter to the deployed diameter.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein each sheath comprises a separation line configured to facilitate removal of each sheath to allow the corresponding portion of the graft to expand from the insertion diameter to the deployed diameter to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 3, Marchand discloses the assembly of claim 2, wherein the separation line for at least one of the sheaths is oriented longitudinally (Figure 23B #330). 
Bierman teaches wherein the separation line for at least one of the sheaths is oriented longitudinally (Figure 23B #330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein the separation line for at least one of the sheaths is oriented longitudinally to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 4, Marchand discloses the assembly of claim 2, wherein at least one of the sheaths comprises a tab configured to transmit a pulling force to the at least one of the sheaths to cause the separation line to split and allow removal of the at least one sheath. 
Bierman teaches wherein at least one of the sheaths comprises a tab (Figure 23B #320) configured to transmit a pulling force to the at least one of the sheaths to cause the separation line (Figure 23B #330) to split and allow removal of the at least one sheath (Figure 23B #26L). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein at least one of the sheaths comprises a tab configured to transmit a pulling force to the at least one of the sheaths to cause the separation line to split and allow removal of the at least one sheath to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 5, Marchand discloses the assembly of claim 2, wherein at least one of the sheaths comprises a plurality of separation lines.
Bierman teaches wherein at least one of the sheaths (Figure 23B #26L) comprises a plurality of separation lines (Figure 23B #330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein at least one of the sheaths comprises a plurality of separation lines to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 6, Marchand discloses the assembly of claim 5, wherein the at least one of the sheaths comprises a plurality of tabs, each tab configured to transmit a pulling force to a portion of the at least one of the sheaths defined by longitudinally-adjacent separation lines (Figure 23B #330) to cause the longitudinally- adjacent separation lines to split and allow removal of the at least one sheath (Paragraph [0178]).
Bierman teaches wherein the at least one of the sheaths comprises a plurality of tabs (Figure 23B #320), each tab configured to transmit a pulling force to a portion of the at least one of the sheaths defined by longitudinally-adjacent separation lines (Figure 23B #330) to cause the longitudinally- adjacent separation lines to split and allow removal of the at least one sheath (Figure 23B #26L). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein the at least one of the sheaths comprises a plurality of tabs, each tab configured to transmit a pulling force to a portion of the at least one of the sheaths defined by longitudinally-adjacent separation lines to cause the longitudinally- adjacent separation lines to split and allow removal of the at least one sheath to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 7, Marchand discloses the assembly of claim 6, wherein each sheath has a plurality of separation lines and a plurality of tabs. 
Bierman teaches wherein each sheath has a plurality of separation lines (Figure 23B #330) and a plurality of tabs (Figure 23B #320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein each sheath has a plurality of separation lines and a plurality of tabs to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 8, Marchand discloses the assembly of claim 7, wherein each sheath has two separation lines and two tabs. 
Bierman teaches wherein each sheath has two separation lines (Figure 23B #330) and two tabs (Figure 23B #320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein each sheath has two separation lines and two tabs to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 9, Marchand discloses the assembly of claim 2, wherein both sheaths have at least one separation line and at least one tab, wherein the tabs of both sheaths are at an intermediate position relative to the proximal and distal ends of the graft and wherein the separation lines are configured to split in a direction from the intermediate position to the respective ends of the graft.
Bierman teaches wherein both sheaths have at least one separation line (Figure 23B #330) and at least one tab (Figure 23B #320), wherein the tabs of both sheaths are at an intermediate position relative to the proximal and distal ends of the graft and wherein the separation lines are configured to split in a direction from the intermediate position to the respective ends of the graft (Figure 23B #330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein both sheaths have at least one separation line and at least one tab, wherein the tabs of both sheaths are at an intermediate position relative to the proximal and distal ends of the graft and wherein the separation lines are configured to split in a direction from the intermediate position to the respective ends of the graft to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 10, Marchand discloses the assembly of claim 2, wherein at least one of the separation lines has a cutout at one end and the separation line is configured to split the sheath in a direction from the cutout to an opposing end of the separation line.
Bierman teaches wherein at least one of the separation lines (Figure 23B #330) has a cutout at one end and the separation line is configured to split the sheath in a direction from the cutout to an opposing end of the separation line (Figure 23B #330).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein at least one of the separation lines has a cutout at one end and the separation line is configured to split the sheath in a direction from the cutout to an opposing end of the separation line to allow the sheath to split (Paragraph [0225]).  
Regarding Claim 11, Marchand discloses the assembly of claim 2, wherein the separation line of the proximal sheath is axially offset with respect to the separation line of the distal sheath. 
Bierman teaches wherein the separation line of the proximal sheath is axially offset with respect to the separation line (Figure 23B #330) of the distal sheath (Figure 23B #26L).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marchand in view of Bierman to have wherein the separation line of the proximal sheath is axially offset with respect to the separation line of the distal sheath to allow the sheath to split (Paragraph [0225]).  


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHRET TAFESSE whose telephone number is (571)272-9054. The examiner can normally be reached Monday-Friday 7:30-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHRET TAFESSE/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774